 



EXHIBIT 10.33

LICENSE AGREEMENT

     This License Agreement (the “Agreement”) is entered into as of this 1st day
of November, 2002, by and between U S LIQUIDS INC., a Delaware corporation
(“USL”), and LIQUID ENVIRONMENTAL SOLUTIONS OF TEXAS, L.P., a Texas limited
partnership (“LES”).

WITNESSETH:

     WHEREAS, USL and LES, along with US Liquids of Houston, LLC, a Texas
limited liability company, US Liquids of Dallas, LLC, a Texas limited liability
company, US Liquids of Central Texas, LLC, a Texas limited liability company,
and US Liquids of Texas, Inc., a Texas corporation (collectively with USL, the
“Seller Entities”), have entered into an Asset Purchase Agreement dated as of
November 1, 2002 (the “Asset Purchase Agreement”), providing, among other
things, for the sale by USL and the Seller Entities and the purchase by LES of
the Purchased Assets and the Acquired Business Operations (all capitalized terms
used herein without definition shall have the meanings assigned to them in the
Asset Purchase Agreement); and

     WHEREAS, USL has developed certain proprietary IMS software and purchased
certain other software (collectively, the “Software”), as described in Exhibit A
attached hereto and incorporated by reference herein, which is utilized by USL
in its business, including, but not limited to, the Acquired Business
Operations; and

     WHEREAS, LES desires to obtain a limited license of the Software, along
with access to USL’s technology staff, and USL desires to grant to LES such
limited license of the Software and access to its technology staff, subject to
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Asset Purchase Agreement, the parties hereto agree
as follows:

I. GRANT OF LICENSE

      1.01   Grant of License. In exchange for a single license fee of One
Hundred Twenty Thousand and No/100 Dollars ($120,000), paid concurrently
herewith, USL hereby grants to LES an exclusive, nontransferable right and
license to use the Software for the license term as designated herein. In
connection with the foregoing, LES is further granted a license under and to any
applicable patents and applications for patent owned or licensed by USL with
respect to the Software, and the right to use all formulations, trade secrets,
trade names, registrations and other proprietary information relating to the
Software necessary to give effect to the license set forth in the preceding
sentence. The effectiveness of the license granted herein is subject to the
following conditions: (i) LES shall not further sell, assign or otherwise
transfer, convey or deliver the Software, or the license granted to LES
hereunder, to any other party without the prior written consent of USL; and
(ii) LES will use the Software exclusively in the conduct of the Acquired
Business Operations.

 



--------------------------------------------------------------------------------



 

      1.02   No Transfer of Ownership. LES acknowledges that the Software and
all patents, trade secrets and other proprietary information relating to the
Software, are licensed by USL and that nothing in this Agreement shall be
construed to transfer to LES any ownership rights in or to the Software or such
information other than the limited license granted in Section 1.01 hereto.

II. ADDITIONAL AGREEMENTS

      2.01   Provision of Services by USL. For a period of six (6) months from
the date of this Agreement, USL shall provide and perform, or cause its
affiliates to provide and perform, certain information technology maintenance
and support services as reasonably requested from time to time by LES (the “USL
Services”). The USL Services to be provided hereunder will be as more
particularly set forth on Exhibit A hereto, and may include the utilization by
LES of the services of USL’s technology staff on an “as available” basis not to
exceed 40 hours per month. Additional services may be provided by USL to LES
upon the mutual agreement of the parties. The personnel comprising USL’s
technology staff shall be and remain employees of USL at all times when
performing the USL Services, and LES shall not incur any responsibility for the
payment of salary, wages, benefits or severance claims arising out of or
relating to the provision of the USL Services hereunder.       2.02   Service
Fee. In exchange for the USL Services provided hereunder, LES shall pay to USL
1.33 times USL’s straight labor cost, as set forth on Exhibit B attached hereto,
for the technology staff providing such USL Services. Exhibit B may be modified
from time to time by the mutual agreement of the parties.       2.03   Standards
of Services. USL shall use reasonable efforts to cause any and all personnel
providing USL Services to perform such USL Services with the same degree of
care, skill and diligence with which it causes similar services to be performed
for itself and its various other subsidiaries.       2.04   Payment of Service
Fees. USL shall submit an invoice to LES each month setting forth the USL
Services performed during the preceding month and the fees incurred and required
to be paid by LES for such month. LES shall pay all such invoices net thirty
(30) days of receipt.       2.05   Indemnification. Subject to the limitations
on indemnities set forth in the Asset Purchase Agreement, LES agrees to defend,
indemnify and hold harmless USL and its affiliates and its and their officers,
directors, managers, agents and employees, when performing the USL Services to
be provided hereunder, against any and all claims, losses, liabilities, damages
and causes of action, whether based on tort, breach of contract or any other
legal theory in favor of anyone, resulting in damage to LES’ property (including
data), in connection with, or as an incident to, any act or omission in
connection with the performance of the USL Services or fulfillment of the
responsibilities under this Agreement, including negligence (but not gross
negligence or willful misconduct) of USL, its affiliates, or their respective
officers, directors, managers, agents or employees.

2



--------------------------------------------------------------------------------



 

      2.06   Disclaimer of Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF USL EXPRESSLY SET FORTH HEREIN AND IN THE ASSET PURCHASE
AGREEMENT, USL MAKES NO WARRANTY REGARDING THE SOFTWARE, EXPRESS OR IMPLIED. USL
SPECIFICALLY DISCLAIMS THAT THE SOFTWARE IS MERCHANTABLE OR FIT FOR ANY
PARTICULAR PURPOSE; THE SOFTWARE IS BEING LICENSED TO LES ON AN “AS IS” “WHERE
IS” BASIS.       2.07   Historical Data. All historical data relative to the
Acquired Business Operations, together with any such data generated by LES after
the Closing Date, whether or not it resides on USL’s hardware, shall be and
remain the sole and exclusive property of LES. Notwithstanding the foregoing,
USL shall have the right to keep and maintain a copy of all such data for
archive purposes.

III. TERM AND TERMINATION

      3.01   Term. Unless terminated earlier by the mutual agreement of the
parties, this Agreement shall commence on the Closing Date and shall continue
for a term of one (1) year, except as otherwise set forth herein.       3.02  
Termination by Either Party. Either party may terminate this Agreement prior to
its expiration on the occurrence of a material default by the other party which
has not been cured within thirty (30) days of written notice given to the
defaulting party by the non-defaulting party.       3.03   Duties Upon
Termination. Upon expiration or termination of this Agreement, LES agrees to
immediately cease all use of the Software and to promptly return to USL all
manuals, memoranda, machinery, devices, and other materials and property
pertaining to the Software then in its possession or control.

IV. CONSIDERATION

      4.01   Royalty. The consideration for the grant of the license of the
Software by USL to LES hereunder shall be as set forth in Section 1.01.

V. MISCELLANEOUS

      5.01   Assignment. Neither party may assign any of its rights or delegate
any of its duties under this Agreement without the prior written approval of the
other party.       5.02   Governing Law. This Agreement shall be governed by and
interpreted under the internal laws of the State a Texas applicable to
Agreements made and to be performed wholly within the State of Texas.       5.03
  Entire Agreement. The terms of this Agreement are confidential and are
intended by the parties as the final expression of their agreement with respect
to such terms as are included in

3



--------------------------------------------------------------------------------



 

          this Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement.       5.04   Modifications and Amendments. This
Agreement may not be modified, changed or supplemented, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged.       5.05   Waiver and Extension. No waiver of any breach of any
agreement or provision herein contained shall be deemed a waiver of any
proceeding or succeeding breach thereof, or of any other agreement or provision
herein contained. No extension of time for performance of any obligations or
acts hereunder shall be deemed an extension of the time for performance of any
other obligations or acts.       5.06   Successors and assigns. This Agreement
shall be binding upon each of the parties, and their respective approved
successors and assigns.       5.07   Partial Invalidity. If any provision of
this Agreement is found to be invalid by any court of competent jurisdiction,
the invalidity of such provision shall not affect the validity of the remaining
provisions hereof. Without limiting the generality of the preceding sentence, if
any remedy set forth in this Agreement is determined to have failed its
essential purpose, then all other provisions of this Agreement, including the
limitations of liability and exclusions of damages shall nevertheless remain in
full force and effect.       5.08   Corporate Authority. Each individual
executing this Agreement on behalf of any corporation or other entity which is a
party to this Agreement represents and warrants that he or she is duly
authorized to execute and deliver this Agreement on behalf of said entity.      
5.09   Notices. All notices required or permitted to be given hereunder shall be
in writing and may be personally served, transmitted by telegram or facsimile,
or may be deposited in the United States mail, registered or certified, return
receipt requested, postage prepaid to the address set forth below or to such
other address as such party shall have specified most recently by written notice
delivered in such manner. Notice transmitted by personal delivery shall be
deemed given on the date of receipt. Notice transmitted by telegram, or fax
shall be deemed given on the date transmitted, provided receipt of the
transmission shall have been confirmed by telephone to the appropriate party.

      LES:   Liquid Environmental Solutions of Texas, L.P.     4960 Singleton
Blvd.     Dallas, TX 75212     Attn: Alan Viterbi     Fax: 214-252-5065

4



--------------------------------------------------------------------------------



 

      USL:   U S Liquids Inc.     411 N. Sam Houston Parkway, Suite 400    
Houston, TX 77060     Attn: General Counsel     Fax: 281-272-4545

      5.10   Relationship of Parties. LES and USL shall not be deemed to be
partners or joint venturers nor to have any relationship other than that of
independent contractors and of licensor and licensee. No party shall have the
right to perform any act on behalf of or bind the other party without the
written authorization or agreement from the other party.

[Signatures on Following Page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.



      U S LIQUIDS, INC.       By:        

--------------------------------------------------------------------------------

    William M. DeArman, Chief Executive Officer       LIQUID ENVIRONMENTAL
SOLUTIONS OF TEXAS, L.P., By CLST, Inc., its General Partner       By:        

--------------------------------------------------------------------------------

    Alan Viterbi, President

6



--------------------------------------------------------------------------------



 



EXHIBIT A

Agreements Regarding Software and USL Services



1.   IT Hardware and shrink-wrap Software



  a.   Site Location Hardware and Infrastructure         All hardware and
infrastructure assets at the LES site necessary for the performance of the USL
Services will be provided by LES and shall at all times remain the property of
LES.     b.   Datacenter Hardware and Infrastructure         USL will allow LES
to utilize datacenter hardware and infrastructure for normal business operations
for a period of 6 months after the Closing Date. In the event LES needs
additional equipment or infrastructure components, LES will provide a hardware
and infrastructure request form which must be approved by USL’s IT group.     c.
  Shrink-Wrapped Software         USL currently has open license agreements with
most of its shrink-wrapped software vendors. These licenses are
non-transferable, and as such, USL will allow use of these software licenses for
a period of 6 months after the Closing Date royalty-free.



2.   Custom USL Applications



  a.   IMS         USL will allow LES to use its proprietary IMS software and
database for a period of 6 months after the Closing Date, royalty-free.
Additionally, LES will only be allowed to use IMS as part of the normal conduct
of the Acquired Business Operations. Any sale, assignment, transfer, conveyance
or unlawful use of this IMS software will result in termination of this
Agreement.     b.   Management Reporting Database and Application (MRD&A)      
  USL will allow LES to use its proprietary management reporting application and
database for a period of 6 months after the transaction Closing Date,
royalty-free. Additionally, LES will only be allowed to use MRD&A as part of the
normal conduct of the Acquired Business Operations. Any sale, assignment,
transfer, conveyance or unlawful use of the MRD&A will result in termination of
this Agreement.     c.   Pricing Database and Application (PD&A)         USL
will allow LES to use its proprietary pricing application and database for a
period of 6 months after the Closing Date, royalty-free. Additionally, LES will
only be allowed to use PD&A as part of the normal conduct of the Acquired
Business Operations. Any sale, assignment, transfer, conveyance or unlawful use
of the PD&A will result in termination of this Agreement.

7



--------------------------------------------------------------------------------



 

      Note:   It is expressly understood and agreed that all works, inventions,
programs, source code and other materials created, developed or performed by USL
in the course of its performance of this Agreement will be and will remain the
exclusive property of USL or its affiliates, and USL or its affiliates will have
all rights, title and interest therein, including without limitation,
copyrights, patents, trade secrets and any other proprietary rights. LES will
have a royalty-free, non-exclusive and non-transferable right and license to use
the aforementioned applications and databases during the term of this Agreement
solely for LES internal purposes in accordance with the terms of this Agreement.



3.   USL Services

     USL will provide service and support in the following areas for a period of
6 months after the transaction Closing Date:



  a.   General         USL will provide general desktop, server and
infrastructure support to LES regardless of issue or problem. LES understands
that this support will be provided under the agreement that current USL load
sets and configuration will be supported. New applications or configurations can
not and will not be supported.     b.   Telco         USL will provide
high-level support to LES relative to Telco issue resolutions. However, USL has
no control over current Telco operations; thus, issue resolution time frame may
vary based on Telco timeliness. Additionally, all voice Telco services will be
transferred to LES on transaction Closing Date, and Frame Relay \ Internet
charges will be billed to LES on a monthly basis relative the acquired entities
\ locations.     c.   IMS         IMS is a USL developed application, thus, USL
will provide full service and support for this application and database for the
duration indicated above. This will include general support, work stoppage bug
modifications, database support, report support, and overall functional support.
This does not include major code revisions nor modifications of the existing IMS
system as determined by USL’s IT staff and Arya Farinpour.     d.   Great Plains
5.5 & FRX         USL will provide baseline support on Great Plains; however,
this application is fully supported by Microsoft. Thus, a support agreement
should be obtained from Microsoft and\or independent consultant.     e.   Citrix
        USL will provide baseline support on Citrix MetaFrame, however, this
application is fully supported by Citrix. Thus, a support agreement should be
obtained from Citrix and\or independent consultant.

8



--------------------------------------------------------------------------------



 





  f.   Management Reporting and Pricing Application         USL hired outside
consultants to created two additional custom databases and applications to
support management reporting issues and pricing modeling within USL. Thus, USL
will only provide base-line support for these applications and databases. Higher
level support will be provided by Jane McManus (independent contractor). LES
will need to contract with Ms. McManus for code modifications, database
modifications, report creation and modifications, and overall functional
support.     g.   Disaster Recovery         USL will provide DRP support as part
of their normal operating procedures. Arya Farinpour will review current
procedures and continue to review and perform quality assurance checks
throughout to 6 month period in order to insure safeguard of data, and
operations.     h.   PBX         All PBX support agreements will transfer to LES
on the transaction Closing Date.

      Note:   If USL’s IT support team is unable to provide support based on
backlogged support work\issues in Keystone, LES will be required to seek outside
independent consultants in order to assist USL’s in house IT Team. All service
and support issues will be responded to within a 24 hour period. However,
resolution time for issues logged may vary, thus no fix issue resolution time
will be quoted. In the event that both parties do not agree on resolution time,
Arya Farinpour will insert himself in the process as liaison in order to resolve
the resolution time issue.           Additionally, USL will endeavor to submit
to LES invoices for USL Services rendered hereunder within 15 days after the end
of each month. LES may have such invoices reviewed by Arya Farinpour prior to
payment.

9



--------------------------------------------------------------------------------



 



EXHIBIT B

Service Fees for USL Services

          USL Employee   Hourly Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greg Fleck
  $ 35.90  
Kevin Fletcher
  $ 28.85  
Denise Poston
  $ 36.06  
Don Sharp
  $ 33.65  
Glenn Wyers
  $ 43.27  

10